Citation Nr: 0732677	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-43 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from February 1965 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision that 
denied service connection for PTSD.  In August 2007, the 
veteran testified at a Board videoconference hearing.  

The Board notes that the July 2004 RO decision denied service 
connection for PTSD, apparently on a de novo basis.  However, 
service connection for that disorder was previously denied in 
a final July 2003 RO decision.  Therefore, the Board must 
address whether the veteran submitted new and material 
evidence to reopen his claim for service connection PTSD.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been submitted to reopen a claim 
for service connection for PTSD.  The issue of the merits of 
the claim for entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a July 2003 
decision, and the veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The July 2003 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet.App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted to reopen a claim for 
service connection for PTSD, and the need to remand for 
additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for PTSD in July 2003.  The 
July 2003 RO decision was not appealed and is considered 
final.  38 U.S.C.A. § 7105.  Although the veteran submitted 
additional evidence in January 2004, the filing of additional 
evidence after notice of an adverse decision does not extend 
the time limit for initiating an appeal from that decision.  
38 C.F.R. § 20.304.

The evidence considered at the time of the July 2003 RO 
decision included the veteran's service personnel and medical 
records, post-service VA treatment records, and the veteran's 
own statements.  The RO denied service connection for PTSD on 
the basis that the evidence did not show a confirmed 
diagnosis of PTSD which would permit a finding of service 
connection.  The RO noted that a review of the veteran's 
service medical records showed that they were absent for any 
psychiatric treatment while in service and that a review of 
his service personnel records did not show any medals or 
decorations indicative of combat situations.  The RO also 
indicated that outpatient treatment reports from a VA 
facility showed treatment for alcohol abuse and 
detoxification and that there was no diagnosis of PTSD found 
in such records.  The RO further stated that the veteran had 
not returned a PTSD questionnaire.  

The veteran's service personnel records indicate that he was 
not awarded decorations evidencing combat.  He was 
specifically awarded decorations including the Navy Unit 
Commendation Ribbon and the Armed Forces Expeditionary Medal 
and he was noted to have had one year and eight months of 
foreign and/or sea service.  The veteran served aboard ships 
including the USS Midway and the USS Hancock during his 
period of service.  A November 1965 notation from the USS 
Midway reported that he was designated eligible for hostile 
fire pay for the months of July, August, and September 1965.  
It was also noted that the veteran was authorized to wear the 
Navy Unit Commendation Ribbon for service on board the USS 
Midway in support of operations in the South China Sea during 
the period from April 1965 to November 1965.  A December 1966 
notation indicated that the veteran was authorized to wear 
the Navy Unit Commendation Ribbon for services aboard the USS 
Hancock during a period of operations in direct support of 
military operations in the contiguous waters of Vietnam.  

His service medical records showed no complaints of or 
treatment for PTSD or any other psychiatric problems.  

Post-service VA treatment records showed treatment for 
disorders including alcohol abuse and detoxification.  

An October 1986 VA treatment entry noted that the veteran 
requested to be detoxified and that he had undergone 
detoxification in the past.  It was reported that the veteran 
had a long history of alcohol abuse and that he was status 
post multiple detoxification programs.  The diagnosis was 
detoxification.  Another October 1986 entry noted that the 
veteran gave a twenty-three year history of alcohol abuse 
with periods of being substance free.  It was reported that 
he also had a history of cocaine abuse.  The assessment was 
alcohol dependency/withdrawal at present without medication.  
An October 1986 physical examination report related a 
diagnosis of alcohol abuse/detoxification.  

The evidence received since the July 2003 VA decision 
includes additional post-service VA treatment records, post-
service private treatment records; a response to a PTSD 
questionnaire; responses from the U.S. Armed Services Center 
for Unit Records Research (CURR); a lay statement; and 
statements and testimony from the veteran.  These records 
contain evidence of treatment for disorders including PTSD, 
as well as evidence of recent treatment for such disorder.  

A March 1987 private psychiatric evaluation report from D. 
Ross, M.D., noted that the veteran reported that beginning in 
approximately 1982, following a traumatic rescue for a fire 
department when he went into a burning house and rescued a 
retarded person, he had been quite bothered by flashbacks in 
which, at times, he could not get his memories of past job 
related experiences out of his mind.  The veteran reported 
that with respect to his career with the fire department, he 
had the most saves of any member of the department.  The 
diagnosis was PTSD.  

A December 1987 statement from Dr. Ross noted that the 
veteran suffered from PTSD related to his work as a fireman 
in a fire department.  A July 1988 statement from Dr. Ross 
indicated that he had been treating the veteran since March 
1987 for PTSD related to is work as a fireman.  An August 
1988 neurological consultation report from G. Geffrey, M.D., 
related an impression that included PTSD, vastly improved 
since the veteran's leaving a fire department more than a 
year later.  Dr. Geffrey commented that the psychiatric 
disorder was the direct result of multiple psychological 
traumas, with cumulative effect, sustained in the course of 
the veteran's work and having culminated in a near-fatal 
rescue in 1982.  

In his PTSD questionnaire received in January 2004, the 
veteran reported that he saw an aircraft fantail and that the 
pilot was found on a hanger bay deck.  He also stated that a 
catapult cable snapped and that it cut everyone it hit.  He 
further reported that he watched a man jump off the flight 
deck.  The veteran stated that such incidents were his first 
experiences with death and that they happened on the USS 
Midway in 1965 and 1966.  

In a statement received in April 2005, the veteran reported 
that when he was in boot camp at the Great Lakes from 
February 1965 to April 1965, he witnessed a recruit drown 
when they were doing underwater survival in a pool in 
February or March 1965.  He noted that the recruit was not in 
his company, but that he had to be very close to his company.  
He also reported that a man had come aboard the USS Midway in 
April or May 1965 and that he jumped off the flight deck into 
shark infested waters three to four weeks later.  He further 
stated that a pilot hit the fantail on the ship and that such 
may have happened during training.  

A May 2005 VA treatment report noted that the veteran 
reported that since his Navy service during the Vietnam War 
he had experienced multiple psychological difficulties (e.g. 
anxiety, drug use, etc).  It was noted that he was stationed 
on the USS Midway and the USS Hancock off the Coast near 
Vietnam.  The veteran stated that he served as a storekeeper 
on an aircraft carrier, that he served in a war zone, and 
that he experienced hostile fire.  He indicated that he 
experienced several traumatic events during his period of 
service in the Navy.  He reported that he witnessed a 
"murder" during boot camp when he and a group of fellow 
recruits were engaged in a training exercise in a pool.  He 
noted that one of the recruits started to drown and ended up 
at the bottom of the pool not moving.  The veteran indicated 
that he wanted to enter the pool to get the man out, but that 
the instructor told him not to do anything and the man died 
at the bottom of the pool.  He stated that following such 
event, he began to experience symptoms of anxiety including 
intrusive thoughts.  

The veteran also reported that a pilot misjudged his landing 
on an aircraft carrier and that he hit the fantail and blew 
up.  It was noted that the veteran apparently witnessed the 
pilot burn in his chair.  He further related that he saw a 
man attempt suicide by running off of the flight deck and 
that the man fell seven stories and was attacked by sharks.  
The veteran stated that he was ultimately pulled out of the 
water and survived.  The veteran reported that when the 
planes would be catapulted off of the flight deck, sometimes 
the cable would snap injuring people and causing fires on 
deck.  The veteran also stated that he was involved in 
multiple traumas when he worked as a firefighter in the 1970s 
and 1980s and discussed a couple of those incidents in 
detail.  The diagnoses included PTSD, chronic, and major 
depressive disorder, recurrent.  

A June 2005 VA treatment report noted that the veteran had 
previously been treated for PTSD and that most of his 
traumatic incidents occurred when he was in a fire 
department.  It was noted, however, that the veteran also 
stated that his first experiences with death occurred in the 
service when he was stationed on the USS Midway.  It was 
reported that the veteran had previously reported traumatic 
memories of accidents aboard the USS Midway, including a 
drowning during boot camp, as well as traumatic memories as a 
firefighter.  The diagnoses were PTSD, mild depressive 
disorder.  

A March 2006 response from CURR indicated that they had 
coordinated the veteran's claim with the Naval Historical 
Center (NHC), Operational Archives Branch, and that the NHC 
did not maintain a 1965 command history for the Naval 
Training Center (NTC).  It was noted that in order to conduct 
additional research, the veteran had to provide the full name 
of the drowning victim.  In another March 2006 response, CURR 
indicated that they had reviewed the April to September 1965 
Aviation History Summary and the May to June 1965 deck logs 
for the USS Midway, and that the summary and deck logs did 
not document a sailor jumping off the flight deck into shark 
infested waters.  It was noted, however, that the deck logs 
did document a seaman falling off an elevator and being 
picked up in a utility boat.  It was reported that in order 
to conduct research regarding the incident the veteran would 
have to provide the full name of the casualty or another 
specific date within a 60-day time period.  

An August 2006 lay statement from a fellow shipmate of the 
veteran reported that in June 1965 while out to sea, one of 
their shipmates jumped overboard and his body was never 
recovered.  It was reported that the event was hard on 
everyone including the veteran, who seemed to be especially 
devastated.  

In an October 2006 statement, the veteran reported that there 
were two crewmembers who jumped off the flight deck and that 
the one he described was never found.  He stated that they 
did not jump on the same day.  The veteran indicated that the 
crash of the pilot happened during training aboard the USS 
Hancock in the fall of 1966.  The veteran stated that 
witnessing the recruit drowning in boot camp had a direct 
bearing on his life and that it bother him to the present 
day.  

At the August 2007 Board hearing, the veteran reported that 
while performing survival in the pools at the Great Lakes, 
the instructor put a recruit in the water and that he could 
not swim.  He stated that the recruit went down to the 
bottom, that he did not come up, and that the instructor 
would not let anybody move to help him.  The veteran 
indicated that when they pulled the man up they could not get 
the water out of his lungs and he died.  He stated that he 
watched that man drown at the bottom of the pool.  The 
veteran also reported that he witnessed a shipmate run right 
over the side of the USS Midway in around June or July 1965.  
He stated that he was never found.  The veteran reported that 
a little later someone ran or jumped over the side, but that 
he survived and they got him back.  He also stated that while 
on the USS Midway, a plane crashed and there was a fire.  He 
reported that the pilot died strapped into his ejection seat.  
He indicated that the plane crash occurred in November or 
December 1966.  

The Board observes that in the evidence available at the time 
of the July 2003 RO decision, there were no actual diagnoses 
of PTSD of record.  Additionally, the veteran had not 
submitted any information as to alleged stressors at that 
time.  As noted previously, the July 2003 RO decision denied 
service connection for PTSD on the basis that the evidence 
did not show a confirmed diagnosis of PTSD which would permit 
a finding of service connection.  It was also specifically 
noted that the veteran had not returned a PTSD questionnaire.  

In the evidence received since the July 2003 RO decision 
there are post-service private treatment records with 
diagnoses of PTSD related to the veteran's occupation as a 
firefighter.  However, the post-service VA treatment records 
including the May 2005 VA treatment report and the June 2005 
treatment report, noted above, noted both service-related and 
nonservice-related stressors, and diagnosed PTSD.  The 
evidence received since the July 2003 RO decision also 
contains statements and testimony from the veteran concerning 
alleged stressors during service.  

The Board finds that the current diagnoses of PTSD, as well 
as the veteran's submitted stressors, are evidence that is 
both new and material because the claim was previously denied 
due to lack of evidence showing any confirmed diagnosis of 
PTSD and, at least in part, for not including information as 
to stressors.  Therefore, the Board finds that such evidence 
is not cumulative or redundant, relates to an unestablished 
fact necessary to substantiate his claim, and raises a 
reasonable possibility of substantiating the claim.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it may 
not convince the Board to grant a claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the July 
2003 RO decision is new and material, and thus the claim for 
service connection for PTSD is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran has reported various stressors, including 
witnessing a drowning during boot camp at the Great Lakes in 
approximately February or March 1965.  He also stated that he 
saw a shipmate jump off the flight deck of the USS Midway in 
June or July 1965, and that the man was never found.  The 
veteran submitted a June 1965 lay statement from a fellow 
shipmate who stated that he witnessed the shipmate going 
overboard in June 1965 while out to sea.  

In an October 2006 statement, the veteran indicated that a 
plane crash occurred during training aboard the USS Hancock 
in the fall of 1966 and that the pilot was killed.  At the 
August 2007 Board hearing, however, the reported the plane 
crash occurred on board the USS Midway in November or 
December 1966.  The Board observes that the veteran was 
apparently referring to the USS Hancock, as his service 
personnel records indicate that he served on that ship 
starting in September 1966.  

The Board observes that A March 2006 response from the U.S. 
Armed Services Center for Unit Research Records (CURR), 
presently designated as the U.S. Army and Joint Services 
Records Research Center (JSRRC), indicated that they had 
coordinated the veteran's claim with the Naval Historical 
Center (NHC), Operational Archives Branch, and that the NHC 
did not maintain a 1965 command history for the Naval 
Training Center (NTC).  It was noted that in order to conduct 
additional research, the veteran had to provide the full name 
of the drowning victim.  In another March 2006 response, CURR 
indicated that they had reviewed the April to September 1965 
Aviation History Summary and the May to June 1965 deck logs 
for the USS Midway, and that the summary and deck logs did 
not document a sailor jumping off the flight deck into shark 
infested waters.  It was noted, however, that the deck logs 
did document a seaman falling off an elevated and being 
picked up in a utility boat.  It was reported that in order 
to conduced research regarding the incident the veteran would 
have to provide the full name of the casualty or another 
specific date within a 60-day time period.  

The Board observes that there is no indication of any attempt 
to confirm the veteran's alleged stressor of the plane crash 
on the USS Hancock in November or December 1966.  
Additionally, the veteran has provided more detailed time 
frames as to his other alleged stressors, specifically the 
man jumping overboard in June or July 1965 (the veteran had 
previously reported May to June 1965).  Therefore, an attempt 
to verify such stressors through official sources such as the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
and/or the Naval Historical Center should be made.  

Additionally, the Board notes that the veteran has received 
additional VA treatment.  At the August 2007 Board hearing, 
the veteran stated that he was currently receiving treatment 
for PTSD at the Providence, Rhode Island VA Medical Center.  
He also specifically stated that he was going to receive 
psychiatric treatment in October 2007 at the Northampton, 
Massachusetts VA Medical Center.  

As there are further VA treatment records that may be 
pertinent to the veteran's claim, they should be obtained.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 
3.159(c).  
        


Accordingly, these issues are REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
treatment for PTSD since May 2006, from 
the Providence, Rhode Island VA Medical 
Center and the Northampton, Massachusetts 
VA Medical Center.  

2.  Request verification from the U.S. 
Army and Joint Services Records Research 
Center, or other official source, for the 
claimed stressors relating to the plane 
crash on the USS Hancock in November or 
December 1966, and the man overboard from 
the USS Midway in June or July 1965.  If 
more detailed information is needed for 
this research, the veteran should be 
given an opportunity to provide it.    

3.  If, and only if, a stressor is 
verified, the veteran should be scheduled 
for a VA examination to determine whether 
he has PTSD related to a confirmed 
service-related stressor.  

4.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


